The plff. not being able to prove the handwriting of the subscribing witness, offered to prove the handwriting of the obligor; which the defendant objected to.
This evidence is not competent. You must first prove the handwriting of the subscribing witness if he be dead, or insane, or infamous. It is not sufficient to prove the handwriting of the obligor. This is permitted only where the witness does not recollect being present at the time,. or did not attest the execution of the instrument.
                                               The plff. was nonsuited.